Citation Nr: 1627447	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  10-43 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a right knee injury.

2.  Entitlement to service connection for a bilateral foot disability.

3.  Entitlement to service connection for multiple-joint arthritis, except for the right elbow.

4.  Entitlement to service connection for a jaw disability, to include bone loss.  

5.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from April 1971 to December 1980.  This was followed by a period of dishonorable service dating from December 16, 1980, to November 25, 1986.  The latter period is not qualifying for Department of Veterans Affairs (VA) benefits, as found by an April 2009 administrative decision by a VA Regional Office (RO).  See 38 C.F.R. § 3.12(d)(4) (2015).

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2009 and May 2010 rating decisions by a VA RO.  These matters were remanded by the Board in October 2013.  While the issue of entitlement to service connection for hypertension was also remanded in October 2013, it was subsequently granted by the Agency of Original Jurisdiction (AOJ) and, thus, is no longer for appellate consideration.  Additionally, entitlement to service connection for right elbow arthritis was also granted, and the Veteran's arthritis claim has been re-characterized accordingly. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, further development is necessary before the matters on appeal may be adjudicated.  

Primarily, in the October 2013 remand, the Board ordered the AOJ to attempt to obtain and associate with the file the Veteran's outstanding service treatment records (STRs), particularly those dating between 1972 and 1975, when the Veteran was stationed at the St. Clair Fleet Marine Barracks in Norfolk, Virginia, and including his dental records.  The record reflects that the AOJ requested the Veteran's complete medical and dental records from the National Personnel Records Center in October 2013, and a response was received indicating that the records were mailed to VA's scanning vendor for scanning and upload to the Veteran's electronic claims file in January 2014.  However, a review of the Veteran's electronic claims file reflects that no STRs have been uploaded since that time; the relevant STRs, including dental records, are still not in evidence.  Accordingly, remand is again warranted so that all outstanding STRs may be associated with the Veteran's claims file.  See Stegall v. West, 11 Vet. App. 268 (1998).

Furthermore, the Board ordered that the Veteran be scheduled for a VA orthopedic examination in connection with his claim for entitlement to service connection for arthritis of all joints.  Upon review, however, it appears that the Veteran was only scheduled for an examination of the elbow and forearm.  While the Board specifically requested an opinion regarding the Veteran's right elbow as the record contained a diagnosis of right elbow arthritis, the Board also directed the examiner to provide a nexus opinion if arthritis of any other joint was diagnosed.  It is clear from this directive that the Board intended that a full orthopedic examination of all relevant joints be conducted.  Accordingly, remand is warranted for further examination.  See id.

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records dating since March 2016 and associate them with the electronic claims file.  

2.  Take appropriate action to obtain the Veteran's complete service treatment records, to include all clinical records, any records dated from 1972 to 1975 when the Veteran was stationed at Norfolk, Virginia, with St. Clair Fleet Marine Barracks, and his service dental records.  Ensure that any such records are associated with the Veteran's electronic claims file.  

If all procedurally appropriate actions have been taken to locate and secure the Veteran's service treatment records, including dental records, and it is determined that such records do not exist or that further efforts to obtain those records would be futile, the AOJ must make a formal finding to that effect.  The AOJ must also provide the Veteran and his representative with a proper notice that meets the requirements under 38 U.S.C.A. § 5103A(b)(2) (West 2014) and 38 C.F.R. § 3.159(e) (2015) and including (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claim, and (d) that the Veteran is ultimately responsible for providing the evidence.

3.  After completing the above development, schedule the Veteran for appropriate VA orthopedic examination(s) in conjunction with his service-connection claim for multiple-joint arthritis.  Following review of the claims file and examination of the Veteran, the examiner should provide all diagnoses with respect to the Veteran's joints, excluding the right elbow.  For each diagnosed disability, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disability arose in service or is causally related to service, to include the Veteran's duties as a drill instructor, when he marched, conducted field maneuvers, carried heavy equipment, and did infantry training.

A rationale must be provided for any opinion expressed.  

4.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




